18-544
     Singh v. Barr
                                                                          BIA
                                                                       Hom, IJ
                                                                  A208 562 729
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 20th day of October, two thousand twenty.
 5
 6   PRESENT:
 7            PIERRE N. LEVAL,
 8            GERARD E. LYNCH,
 9            SUSAN L. CARNEY,
10                 Circuit Judges.
11   _____________________________________
12
13   DALJIT SINGH,
14            Petitioner,
15
16                   v.                                  18-544
17                                                       NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                 Richard W. Chen New York, NY.
24
25   FOR RESPONDENT:                 Joseph H. Hunt, Assistant Attorney
26                                   General; Linda S. Wernery,
27                                   Assistant Director; Thankful T.
28                                   Vanderstar, Attorney, Office of
29                                   Immigration Litigation, United
 1                               States Department of Justice,
 2                               Washington, DC.

 3       UPON DUE CONSIDERATION of this petition for review of a

 4   Board of Immigration Appeals (“BIA”) decision, it is hereby

 5   ORDERED, ADJUDGED, AND DECREED that the petition for review

 6   is GRANTED.

 7       Petitioner Daljit Singh, a native and citizen of India,

 8   seeks review of a February 1, 2018, decision of the BIA

 9   affirming a May 25, 2017, decision of an Immigration Judge

10   (“IJ”) denying Singh’s application for asylum, withholding of

11   removal, and relief under the Convention Against Torture

12   (“CAT”).     In re Daljit Singh, No. A 208 562 729 (B.I.A. Feb.

13   1, 2018), aff’g No. A 208 562 729 (Immig. Ct. N.Y. City May

14   25, 2017).      We assume the parties’ familiarity with the

15   underlying facts and procedural history in this case.

16       We have reviewed the       IJ’s   decision as modified and

17   supplemented by the BIA’s decision and therefore consider

18   only the adverse credibility determination.      See Yan Chen v.

19   Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).       The standards

20   of review are well established.       See 8 U.S.C. § 1252(b)(4);

21   Hong Fei Gao v. Sessions, 891 F.3d 67, 76 (2d Cir. 2018)

22   (reviewing adverse credibility determination for substantial

23   evidence).

                                     2
 1         The    agency     may,     considering       the   totality        of   the

 2   circumstances,        base   a   credibility       finding    on    an    asylum

 3   applicant’s     “demeanor,        candor,     or    responsiveness,”          the

 4   plausibility    of     his     account,    and   inconsistencies         in   his

 5   statements or between his statements and other evidence,

 6   without regard to whether they go “to the heart of the

 7   applicant’s claim.”          8 U.S.C. § 1158(b)(1)(B)(iii); see Xiu

 8   Xia Lin v. Mukasey, 534 F.3d 162, 163–64 (2d Cir. 2008).                       We

 9   “defer . . . to an IJ’s credibility determination unless,

10   from the totality of the circumstances, it is plain that no

11   reasonable fact-finder could make such an adverse credibility

12   ruling.”     Xiu Xia Lin, 534 F.3d at 167; accord Hong Fei Gao,

13 891 F.3d at 76.         The agency’s determination that Singh was

14   not credible as to his claim that he was beaten on one

15   occasion by rival party members based on his role in the Akali

16   Dal   Mann   (“ADM”)     party    is   not    supported      by    substantial

17   evidence.

18         The agency’s adverse credibility determination relied on

19   three conflicts in the record.             The first was between Singh’s

20   testimony and his credible fear interview as to whether his

21   attackers were affiliated with only the Akali Dal Badal

22   (“Badal”) party, or with both the Badal party and the Bhartia


                                            3
 1   Janata Party (“BJP”).        During his credible fear interview,

 2   Singh testified that his attackers drove a vehicle with

 3   symbols for both parties, and that the parties were in a

 4   coalition with each other, but that the attackers were “Badal

 5   party workers.”       CAR 337-38.   In his testimony, Singh claimed

 6   that his attackers had a dual affiliation based on the same

 7   facts.   Because the difference between these accounts is, at

 8   most, a difference in emphasis, it does not lend significant

 9   support to the adverse credibility determination.              See Hong

10   Fei Gao v. Sessions, 891 F.3d 67, 77 (2d Cir. 2018) (“A

11   trivial inconsistency or omission that has no tendency to

12   suggest a petitioner fabricated his or her claim will not

13   support an adverse credibility determination.”); Gurung v.

14   Barr, 929 F.3d 56, 61 (2d Cir. 2019) (“[T]rivial differences

15   in the wording of statements describing the same event are

16   not sufficient to create inconsistencies[,] . . . especially

17   . . .    where   an    immigrant    applicant   is   relying    on   an

18   interpreter to convey his story . . . .”).

19       The two remaining inconsistencies that the agency relied

20   on concerned whether Singh encountered Peruvian authorities

21   after entering Peru en route to the United States, and whether

22   he was traveling with a companion.        The Government submitted


                                         4
 1   a   TECS    Person     Query,    which     reported     without      further

 2   explanation that Singh “and his co-traveler were encountered

 3   in Peru.”      CAR 117.      Contrary to the agency’s conclusion,

 4   Singh did not testify that he never encountered Peruvian

 5   authorities, but only that he was never “caught” or detained

 6   by those authorities; accordingly, there was no conflict on

 7   that point.        Singh also testified that he traveled alone.

 8   The agency did not explain why Singh’s explanation of the

 9   conflict between his testimony and the TECS Person Query—that

10   there was another person present at the time of his encounter

11   with    Peruvian     authorities,    but      they   were   not   traveling

12   together—was not convincing.             Because the report may well

13   have been based on Singh’s proximity to another person, and

14   there is no reason to believe that the authorities making the

15   report (or the “co-traveler”) communicated with Singh in a

16   language he understood, Singh’s failure to explain the report

17   also    does   not   lend   significant       support    to    the   adverse

18   credibility determination.          Cf. Hong Fei Gao, 891 F.3d at 81

19   (applicant’s failure to explain a third party omission has

20   limited probative value where it is not inconsistent with the

21   applicant’s own statements).

22          After   identifying      errors   in    an    adverse   credibility


                                          5
 1   determination, we “affirm only if (a) the agency offered a

 2   clearly independent and sufficient ground for its ruling, one

 3   that is not affected by any erroneous adverse credibility

 4   findings, or (b) the evidentiary record includes statements

 5   that are so inconsistent that we can be confident that the

 6   agency would not accept any kind of explanation.”        Gurung,

 7 929 F.3d at 62.      Neither of these circumstances is present

 8   here.     Although the IJ made an alternative finding that

 9   Singh’s account, even if credible, did not establish past

10   harm rising to the level of persecution or a well-founded

11   fear of future persecution, that finding is not before us

12   because the BIA did not rely on it.     See Yan Chen, 417 F.3d
13   at 271.

14       For the foregoing reasons, the petition for review is

15   GRANTED, the BIA’s decision is VACATED, and the case is

16   REMANDED.   All pending motions and applications are DENIED

17   and stays VACATED.

18                                 FOR THE COURT:
19                                 Catherine O’Hagan Wolfe,
20                                 Clerk of Court




                                     6